F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        April 6, 2007
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 FREDD IE M cGEE,
              Petitioner–Appellant,                      No. 06-3220
 v.                                              (D.C. No. 06-CV-3074-RDR)
 DUKE TERRELL, W arden;                                    (D . Kan.)
 ALBERTO GONZALEZ, United
 States Attorney General; UN ITED
 STA TES O F A M ER IC A,
              Respondents–Appellees.



                           OR DER AND JUDGM ENT *


Before BR ISC OE, M cK AY, and M cCO NNELL, Circuit Judges.


      Petitioner brings this pro se § 2241 appeal challenging his confinement in

the federal penitentiary in Leavenworth, Kansas on grounds that it violates: (1) 18

U.S.C. § 4001(a); (2) his First Amendment right to “Freedom of Intimate

Association with his family as he prefers”; and (3) due process.

      As a preliminary matter, we must resolve a jurisdictional dispute.


      *
        After examining the briefs and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).
The case is therefore ordered submitted without oral argument.
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Petitioner’s filing arrived one day past the applicable filing deadline. Petitioner

asserts that he mailed his notice of appeal within the applicable time frame and

therefore should receive the benefit of the prisoner mailbox rule. Respondents

disagree. They contend that Petitioner’s certificate of service failed to comply

with the requirements of Federal Rule of Appellate Procedure 4(c) because

Petitioner did not attest that first-class postage was prepaid. See United States v.

Smith, 182 F.3d 733, 735 n.1 (10th Cir. 1999) (rejecting Petitioner’s declaration

for failure to state that first-class postage was prepaid).

      Pursuant to this court’s jurisdictional show cause order, Petitioner

submitted a declaration in conformance with Rule 4(c) stating that he deposited

his notice of appeal with the “institution legal mail room.” Petitioner also

attached a photocopy of the original envelope that contained Petitioner’s notice of

appeal, which bears a stamp indicating that Petitioner’s notice of appeal was

received and processed “through special mailing procedures” on June 2, 2006,

three days prior to expiration of the filing deadline. Accordingly, we conclude

that our exercise of jurisdiction is appropriate. See United States v. Lee, 196 Fed.

App’x 719, 722 (10th Cir. 2006) (unpublished) (concluding that combination of

stamped envelope indicating “special mailing procedures” were employed and

independent assertion that a “third party mail system” w as used constituted

sufficient proof to justify the prisoner mailbox rule).

      Turning to the merits of Petitioner’s § 2241 appeal, we agree with the

                                           -2-
district court that Petitioner’s claims are frivolous. All of Petitioner’s claims

appear to be based on his allegation that his sentence was illegally enhanced

beyond the maximum authorized by Congress. The district court correctly held

that claims challenging the legality of a sentence are the province of a § 2255

petition, not a § 2241 petition. See Bradshaw v. Story, 86 F.3d 164 (10th Cir.

1996). Petitioner has not provided any factual allegations suggesting that a §

2255 petition would provide an inadequate or ineffective remedy for his claims.

To the extent that Petitioner intended to challenge the conditions of his

confinement or execution of his sentence, we note that he has provided no factual

allegations supporting such a challenge.

AFFIRM ED.

                                                 Entered for the Court



                                                 M onroe G. M cKay
                                                 Circuit Judge




                                           -3-